Citation Nr: 0307363	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  94-24 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for residuals of a cerebral 
concussion, including headaches and seizures.  

(The issue of entitlement to service connection for 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD) will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served honorably on active duty from May 1969 to 
January 1972.  He was discharged under other than honorable 
conditions following a period of active duty from April 1972 
to January 1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC) in St. 
Paul, Minnesota.  In April 2001, the veteran testified from 
the RO&IC at a videoconference hearing before the undersigned 
in Washington, D.C.  In June 2001, the Board remanded the 
case to the RO&IC for additional development, and it is now 
before the Board for further appellate consideration.  

This decision addresses the issue of entitlement to service 
connection for residuals of a cerebral concussion, including 
headaches and seizures.  The Board is undertaking additional 
development on the issue of entitlement to service connection 
for psychiatric disability, to include PTSD, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by 38 C.F.R. § 20.903.  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing that issue.  


FINDINGS OF FACT

1.  In an unappealed VA administrative decision dated in June 
1975, it was determined that the veteran's discharge under 
dishonorable conditions involving moral turpitude for the 
period from April 21, 1972, to January 10, 1975, was a bar to 
payment of VA benefits.  It was also determined that 
discharge from the period of service from May 16, 1969, 
through January 21, 1972, was under honorable conditions with 
eligibility for complete separation making the veteran 
eligible for benefits related to that period of service.  

2.  In an unappealed VA administrative decision dated in 
February 2002, it was determined that new and material 
evidence had not been presented to reopen the decision that 
the veteran's discharge from his period of service from April 
21, 1972, to January 10, 1975, was issued under dishonorable 
conditions.  

3.  The claim of entitlement to service connection for 
residuals of a cerebral concussion, including headaches and 
seizures, is based on a head injury that occurred during the 
period of service terminated by discharge under dishonorable 
conditions involving moral turpitude.  


CONCLUSION OF LAW

Service connection for residuals of a cerebral concussion, 
including headaches and seizures, is not warranted.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.12 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), requires VA to assist a claimant 
in developing all facts pertinent to a claim for VA benefits, 
including a medical opinion and notice to the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the VA Secretary, that is necessary to substantiate the 
claim.  See 38 U.S.C.A. §§ 5103, 5103A; see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Board finds that, in this veteran's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In the present case, the veteran has been furnished with both 
a statement of the case and a supplemental statement of the 
case, which provided notice of the pertinent law and 
regulations as well as the legal and evidentiary deficiencies 
that resulted in the denial of the claim.  In addition, in a 
letter dated in November 2001, the RO&IC specifically 
requested that the veteran identify the names and addresses 
of any health care providers that might possess additional 
records pertinent to his claim and explained that VA would 
request the evidence.  The RO&IC sent a follow-up letter to 
the veteran in January 2002 and again notified him that he 
should submit pertinent records or complete and sign releases 
so that VA could request them.  These letters and the 
statement of the case and supplemental statements of the case 
are sufficient to apprise the veteran of the evidence that 
must be submitted to support the claim and to advise him 
which documents would be obtained by the VA in furtherance of 
the duty to assist and which documents must be provided by 
him.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

With respect to the duty to assist, the RO&IC has obtained 
the veteran's service medical records, records from the 
Social Security administration pertaining to their decision 
of the veteran's disability claim as well as VA hospital 
summaries and outpatient treatment records.  Neither the 
veteran nor his representative has identified any additional 
evidence that would serve to support the veteran's claim.  
With the assistance of his representative, the veteran 
testified before the undersigned at a videoconference hearing 
in April 2001.  

Based on the foregoing, the Board finds that the notification 
and duty to assist provisions have been satisfied to the 
extent possible and that no further actions pursuant to the 
VCAA need be undertaken on the veteran's behalf. 

Analysis

Background

As was noted earlier, the veteran had honorable active 
service from May 1969 to January 1972, but was discharged 
under other than honorable conditions following a period of 
active service from April 1972 to January 1975.  In this 
regard, in an unappealed VA administrative decision dated in 
June 1975, it was held that the veteran's service from April 
1972 to January 1975 was terminated under dishonorable 
conditions involving moral turpitude, thereby barring payment 
of VA benefits.  It was also determined that discharge from 
the period of service from May 16, 1969, through January 21, 
1972, was under honorable conditions with eligibility for 
complete separation making the veteran eligible for benefits 
related to that period of service.  

In an unappealed VA administrative decision dated in February 
2002, it was determined that new and material evidence had 
not been presented to reopen the decision that the veteran's 
discharge from his period of service from April 21, 1972, to 
January 10, 1975, was issued under dishonorable conditions.  

Service connection

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12.  Consequently, 
while the first period of the veteran's active service is 
qualifying for VA compensation benefits, the second not.  

The veteran is seeking service connection for residuals of a 
cerebral concussion, including seizures and headaches.  He 
maintains that his problems with seizures and headaches 
started after a head injury during his second period of 
service.  Service medical records do show that in May 1973, 
which was during the veteran's second period of service, the 
veteran reported he was hit on the right side of the head 
with the cargo hatch of a tank and was diagnosed as having a 
cerebral concussion.  The veteran does not contend, nor do 
his service medical records show, that he received a head 
injury during his first period of service.  Further, service 
medical records for the first period of service include no 
complaint, finding or diagnosis of a seizure disorder or a 
headache disorder.  

At the April 2001 hearing, the veteran testified that he 
thought the effects of the concussion he suffered during his 
second period of service could have had something to do with 
his other than honorable discharge for that period of 
service.  At that time his representative confirmed that the 
veteran was raising the issue of character of discharge.  As 
noted above, thereafter, in its February 2002 administrative 
decision, the RO&IC affirmed the prior decision that had held 
the discharge from the second period of service was under 
dishonorable conditions involving moral turpitude.  The 
veteran did not appeal the February 2002 decision.  

As discharge for the second period of service, the period of 
service on which the claim for service connection for 
residuals of a cerebral concussion including seizures and 
headaches is based, was terminated by discharge under 
dishonorable conditions, service connection for the claimed 
disability is barred by law.  38 C.F.R. § 3.12.  The law is 
dispositive, and the appeal of the denial of entitlement to 
service connection for residuals of a cerebral concussion 
including seizures and headaches must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  




ORDER

Entitlement to service connection for residuals of a cerebral 
concussion, including seizures and headaches, is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

